






Citation:



R. v. Silbernagel



Date:
20030109











2003 BCCA 33



Docket:



CA29095





Registry:
Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Mr. Justice Esson





January 9, 2003









The Honourable Madam Justice Southin













The Honourable Mr. Justice Hollinrake















Vancouver
, B.C.













BETWEEN:





REGINA





RESPONDENT





AND:





LEONARD MICHAEL SILBERNAGEL





APPELLANT






















M. Tammen



appearing
  for the Appellant





W. Rubin



appearing
  for the Respondent








[1]

ESSON, J.A.
:
Having heard the very able submissions of Mr. Tammen for the appellant, we are
all of the view that no error has been established which would justify this
Court in interfering with the decision of the trial judge.

[2]

I would dismiss the appeal.

[3]

SOUTHIN, J.A.
: I
agree.

[4]

HOLLINRAKE, J.A.
:
I agree.

[5]

ESSON, J.A.
: The
appeal is dismissed.

The Honourable Mr. Justice Esson


